DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, and 6-13 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites, “the spacer is decylamine and contains an alkyl chain linked to a functional group to bond to a surface of the metal chalcogenide, the alkyl chain of the spacer having a length between 6 and 10 carbon atoms.” There is no support for this combination of limitation in the original disclosure. decylamine as a spacer is taught and has an alkyl chain length of 10 carbon atoms. There is no support for decylamine and contains an alkyl chain linked to a functional group to bond to a surface of the metal chalcogenide, the alkyl chain of the spacer having a length between 6 and 10 carbon atoms. For example, there is no support for decylamine with an additional alkyl chain having 6 carbon atoms. The same arguments apply to dependent claims 2-4 and 6-13 which incorporate the same limitation.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites, “the spacer is decylamine. Claim 4 depends from claim 1, and recites, “the functional group is selected from a group consisting of: primary amine (-NH2), thiol (-SH), carboxylic acid (-CO2H), and phosphonic acid (-PO(OH)2).” There is no support in the original disclosure for decylamine having a thiol (-SH), carboxylic acid (-CO2H), and phosphonic acid (-PO(OH)2) functional group. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites, “the spacer is decylamine and contains an alkyl chain linked to a functional group to bond to a surface of the metal chalcogenide, the alkyl chain of the spacer having a length between 6 and 10 carbon atoms.” It is unclear how decylamine which has an alkyl chain length of 10 carbon atoms, can also have an alkyl chain having a length between 6 and 10 carbon atoms. The same argument applies to dependent claims 2-4 and 6-13.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites, “the spacer is decylamine. Claim 4 depends from claim 1, and recites, “the functional group is selected from a group consisting of: primary amine (-NH2), thiol (-SH), carboxylic acid (-CO2H), and phosphonic acid (-PO(OH)2).” It is unclear how decylamine can have thiol (-SH), carboxylic acid (-CO2H), or phosphonic acid (-PO(OH)2) functional group.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-4, 6, and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urban et al (US 2017/0069813) in view of Yan et al (US 2014/0252316).
Referring to claims 1 and 12, Urban et al teaches a process for preparing stacks of metal chalcogenide flakes ([0021] teaches nanosheets of copper selenide, lead selenide or lead telluride reads on flakes) comprising the steps of: (a) reacting together a source of the metal atom (metal salt) of the target metal chalcogenide with a source of the chalcogenide atom of the target metal chalcogenide (chalcogen, e.g. sulfur, selenium, or tellurium in an organic solvent), in the presence of a spacer (oleylamine, oleic acid, octylamine, hexylamine), so as to produce flakes of the metal chalcogenide (copper selenide, lead selenide, lead telluride);  (b) depositing metal chalcogenide flakes obtained using step (a) onto a substrate (spin coating or dip coating nanostructures on a glass or silicon substrate) to form a stack of assembled metal chalcogenide flakes ([0026] a first layer of nanostructures and a second layer of nanostructures disposed on the first layer of nanostructures), wherein the spacer contains an alkyl chain linked to a functional group able to bond to the metal chalcogenide surface (octylamine, hexylamine), which clearly suggests a spacer contains an alkyl chain linked to a functional group to bond to a surface of the metal chalcogenide, the spacer having a length between 6 and 10 carbon atoms (See [0021]-[0048] which teaches ligands of oleylamine, oleic acid, octylamine, and hexylamine, and the ligands mediate the spacing between nanoparticles and formation of nanosheets using a first solution of a metal salt and a second solution of a chalcogen and the fabricated nanostructures each having a plurality of ligands disposed on the surface of the nanostructure).
Urban et al teaches a plurality of possible ligands, which includes octylamine, hexylamine, oleylamine, and oleic acid. Urban et al does not explicitly teach using decylamine.
In a method of making quantum sheets having a flake shape, Yan et al teaches contacting a first solution comprising a S precursor with a second solution comprising a C1-30 alkylamine (e.g. n-decylamine) and/or C2-30 alkenylamine (e.g. oleylamine) to form a third solution suitable for the formation of quantum sheets, and disposing quantum sheets over a Si substrate having aSiO2 coating ([0075]-[0089], [0101]-[0117]).
 It would have been obvious to one of ordinary skill in the art at the time of filing to modify Urban et al by selecting decylamine, which is ligand for the manufacture of nanosheet flakes, as taught by Yan et al, because the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07) and to obtain a desired spacing between nanosheets ([0027]), and substituting equivalents known for the same purpose is prima facie obvious (MPEP 2144.06).
Referring to claim 2-3, the combination of Urban et al and Yan et al teaches lead sulfide and lead telluride (Urban [0021]). The selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07).
Referring to claim 4, the combination of Urban et al and Yan et al teaches decylamine (Yan [0082],[0087], [0106]]. The selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07).
Referring to claim 6, the combination of Urban et al and Yan et al teaches metal salts (Urban [0022]).
Referring to claim 8, the combination of Urban et al and Yan et al teaches dip coating, spray coating, and spin coating (Urban [0024]).
Referring to claim 9, the combination of Urban et al and Yan et al teaches a glass substrate (Urban [0024]), and quartz/SiO2 is a type of glass. The selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07).
Referring to claim 10, the combination of Urban et al and Yan et al teaches an example of heating a metal salt solution and oleylamine and ODE and injecting into a selenium solution at a temperature of 310°C and reacting to form nanocrystals (Urban [0042]-[0048]), which clearly requires a first reaction vessel for the metal salt solution and a second reaction vessel for the selenium solution, heating and combining to produce nanocrystals/nanosheets.
Referring to claim 11, the combination of Urban et al and Yan et al teaches nanocrystals were washed, i.e. purified, and kept in hexane for future use (Urban [0042]-[0046]), which clearly suggests purification and redispersal.
Referring to claim 12, the combination of Urban et al and Yan et al teaches nanostructured/nanosheet layers (Urban [0021]-[0047]).

Claim 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urban et al (US 2017/0069813) in view of Yan et al (US 2014/0252316), as applied to claim 1-4, 6, and 8-12 above, and further in view of Owen et al (US 2017/0369779).
The combination of Urban et al and Yan et al teaches all of the limitations of claims 7, as discussed above, except the source of the chalcogenide atom of the target metal chalcogenide is a urea analogue.
In a method of making nanocrystals, Owen et al teaches forming nanosheets ([0040], [0169]), and making nanocrystals of InSe, PbS, PbSe by reacting a metal salt precursor and a sulfur or selenium contain precursor (abstract; [0006], [0018], [0035]-[0041], [0085]-[0109], [0138]-[0165], [0173], [0217]-[0255], [0268]). Owen et al teaches selenoureas precursors ([0061], [0317]-[0330]). Owen et al also teaches using hexylamine and octylamine ([0277]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Urban et al and Yan et al by using a urea analogue chalcogenide source, as taught by Owen et al, because the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07).
Referring to claim 13, the combination of Urban et al and Yan et al teaches forming nanosheets of PbS and PbSe. The combination of Urban et al and Yan et al does not explicitly teach InSe. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Urban et al and Yan et al by forming InSe nanosheets, as taught by Owen et al, to a nanosheet having a desired composition and electrical properties and the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 04/08/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Urban et al does not explicitly teach using decylamine. However, Yan et al teaches forming quantum sheets/flakes using C1-30 alkylamines, such as decylamine ([0087], [0101]-[0109]); therefore the examiner maintains that the selection of decylamine as a ligand would have been obvious to one of ordinary skill in the art at the time of filing because  the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07) and substituting equivalents known for the same purpose is prima facie obvious (MPEP 2144.06).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714